Citation Nr: 1341537	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-28 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for low back strain with L4 defect.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 2006 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that, in an April 2012 statement, the Veteran's representative recited the procedural history of the case, noting the dates of the rating decision, notice of disagreement, statement of the case, and substantive appeal.  With regard to the last document, the representative inaccurately stated that a substantive appeal was received in "April 2010 in which the claimant elected to have a Travel Board hearing with the BVA."  Rather, in his July 2010 (not April 2010) substantive appeal (VA Form 9), the Veteran specifically indicated that he did not want a Board hearing.  Therefore, the Board finds that the April 2012 statement by the Veteran's representative is an inaccurate statement of facts and there is no pending request for a Board hearing.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals a copy of the Veteran's representative's November 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his low back strain with L4 defect.  In this regard, the Board observes that he was last examined by VA in June 2009.  Since such examination, the Veteran and his representative have essentially alleged a worsening of symptomatology.  Specifically, in his February 2010 notice of disagreement, the Veteran indicated that he was unable to do all the necessary movements required to work in his field of training as an automobile mechanic.  In his July 2010 substantive appeal to the Board, he further indicated that he was unable to do many of the necessary duties of a mechanic, such as squatting, some lifting, and constant bending over, and sought at least a 30 percent rating.  Through statements submitted by his representative in July 2011, April 2012, and November 2013, the Veteran further contended that his back injury had continued to worsen, to the point that he experiences increased pain and less flexion, and argued that he must be given a new examination because his condition is worse than when he was originally examined in June 2009, over 4 years ago.  As the Veteran has repeatedly indicated that his condition has increased in severity since the last VA examination in June 2009, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his low back strain with L4 defect.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, in April 2012, the Veteran submitted another claim regarding his back disability.  In such statement, he indicated that he had additional diagnoses referable to the back, to include spondylothesis, degenerative disc disease, and a fractured spine.  While the only back disorder currently service-connected is low back strain with L4 defect, on remand, the examiner should indicate whether the any other back disorder found to be present is related to such service-connected disability, or otherwise related to service.

Finally, with respect to outstanding records, the Board notes that the most recent treatment records of record are dated in 2008.  However, in April 2012, the Veteran indicated additional treatment at Marine Corps Air Station Cherry Point and the Back and Spinal Treatment Center.  Therefore, while on remand, the Veteran should be afforded an opportunity to identify any VA or non-VA healthcare provider who has treated him for his back disability since April 2009 and, thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran also should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his service-connected back disability since April 2009.  He should specifically be requested to provide authorization forms for Marine Corps Air Station Cherry Point and the Back and Spinal Treatment Center.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Marine Corps Air Station Cherry Point and the Back and Spinal Treatment Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After any outstanding treatment records are associated with the claims file, arrange for the Veteran to undergo a VA examination conducted by an appropriate medical professional in order to determine the current nature and severity of his service-connected low back strain with L4 defect.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  

Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected low back strain with L4 defect.  The examiner should also identify any other diagnoses referable to the Veteran's back and indicate whether such are part and parcel of his service-connected low back strain with L4 defect; separate from such disability, but caused or aggravated by it; or separate from such disability, but at least as likely as not related to the Veteran's military service.

In evaluating the Veteran's service-connected service-connected low back strain with L4 defect, the examiner should conduct range of motion testing of the spine (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran's low back strain with L4 defect results in neurologic impairment.  If so, the examiner should identify the nerve involved and indicate the severity of the impairment.  The examiner should further indicate whether the Veteran's low back strain with L4 defect results in intervertebral disc syndrome (IVDS) and, if so, the frequency of any incapacitating episodes (defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  

The examiner should also address the impact the Veteran's low back strain with L4 defect has on his employability.

A rationale for any opinion offered should be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


